*957OPINION OF THE COURT
Per Curiam.
Order entered August 15, 1997 affirmed, with $10 costs.
Adopting the analysis of Judge Marcy Friedman at the Civil Court (173 Misc 2d 868), we agree that the parties’ private agreement requiring the tenant to surrender possession of her rent-controlled apartment was void ab initio and cannot serve as a predicate for eviction under this holdover petition (see, NY City Rent and Rehabilitation Law [Administrative Code of City of NY] § 26-408 [a]; NY City Rent and Eviction Regulations [9 NYCRR] § 2200.15). We would add that the landlord cannot have relief from the rent control law or estop this long-term (30-year) tenant from asserting her statutory rights on the basis of any modest rent defaults attributed to tenant, or otherwise (see generally, Draper v Georgia Props., 230 AD2d 455, appeal dismissed 91 NY2d 849; Urban Assocs. v Hettinger, 177 AD2d 439, lv denied 79 NY2d 759).